Citation Nr: 1636190	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected disabilities.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance (SMC).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Marine Corps from July 1966 to July 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2010, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for April 3, 2011, in Roanoke, Virginia.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in March 2011.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In September 2011, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives regarding the claim for entitlement to SMC.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to a rating in excess of 20 percent for diabetes and entitlement to service connection for chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's has been granted SMC for the loss of use of both feet due to diabetic peripheral neuropathy, which may not serve as the basis for entitlement to SMC on account of the need for regular aid and attendance.



CONCLUSION OF LAW

The criteria have not been met for SMC based on the need for regular aid and attendance.  38 U.S.C.A. § 1114 (l), (s) (West 2014); 38 C.F.R. § 3.351 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, grounded her opinion in the medical literature and evidence of record, and provided the information necessary to adjudicate the issues of SMC.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

SMC

The Veteran asserts that he is entitled to special monthly compensation based upon the need for regular aid and attendance.  He filed his claim in August 2007, which was denied by an August 2008 rating decision.

In October 2012, the Veteran was granted SMC (l) based on loss of use of both feet, due to diabetic peripheral neuropathy, effective January 12, 2010.  Monthly compensation for SMC (l) is $3,327.00.

However, the same disease or injury may not serve as the basis for entitlement to SMC based on aid and attendance.  38 C.F.R. § 3.351.  Essentially, the Veteran is already being paid at a higher level of SMC based on the loss of use of his lower extremities on account of peripheral neuropathy.  As such, peripheral neuropathy, which is causing the need for aid and attendance, cannot be used as the disability to assign another higher level of SMC compensation.  Furthermore, additional entitlement to aid and attendance was not shown by the medical evidence prior to January 12, 2010.

 Therefore entitlement to SMC based on aid and attendance is denied.


ORDER

SMC based on the need for aid and attendance is denied.



REMAND

Regarding the Veteran's claim for an increased rating for diabetes, his last VA examination was in August 2008.  In October 2010, the Veteran reported that his diabetes had worsened.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's diabetes.

Regarding the Veteran's claim for service connection for chronic fatigue syndrome, to include as secondary to his service-connected disabilities, the Veteran reported that his disabilities have resulted in chronic fatigue syndrome.  His treatment records show that he started reporting fatigue in April 2008, and his treating provider reported that it was questionable if his sleep apnea (which is not service connected) could explain his fatigue.  In June 2012, his treating provider noted that his fatigue was believed to be related to his diabetes.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is necessary to adjudicate the service connection claim.





Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected diabetes.

2.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any chronic fatigue disorder.  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

a)  Is it at least as likely as not (50 percent or greater probability) that any disorder manifested by symptoms of chronic fatigue either began during or was otherwise caused by his active service?  Why or why not?  

b)  Is it at least as likely as not (50 percent or greater) that any disorder manifested by symptoms of chronic fatigue was either caused or aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  "At least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


